 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BONNIE JEAN LOUIE,                                No. 2:18-cv-2416 DB
12                          Plaintiff,
13             v.                                       ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15

16                          Defendant.
17

18           Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis.

19   (ECF No. 3.) Plaintiff’s in forma pauperis application, however, is incomplete as plaintiff has not

20   answered most of the questions posed by the form.

21           Accordingly, IT IS HEREBY ORDERED that plaintiff shall submit a completed in forma

22   pauperis application within 21 days of the date of this order.

23   Dated: October 5, 2018

24

25

26   DLB:6
     DB\orders\orders.soc sec\louie2416.ifp.form.ord
27

28
                                                       1
